Citation Nr: 0329603	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  99-23 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the amount of 
$1,068, to include the question of whether the overpayment 
was properly created.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The veteran served on active duty from May 1966 to October 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 1998 decision by the Cleveland, Ohio, 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises (Committee), which 
denied the veteran's request for a waiver of overpayment.

This case was previously before the Board in August 1999, at 
which time it was remanded for additional development.  As a 
preliminary matter, the Board finds that the RO has 
substantially complied with the prior remand directives, and 
that a new remand is not required under Stegall v. West, 11 
Vet. App. 268 (1998).

The veteran provided testimony at hearings conducted before 
the undersigned Veterans Law Judges (VLJs) in July 2000, July 
2001, and May 2003.  Pursuant to 38 C.F.R. § 20.707, a VLJ 
who conducts a hearing shall participate in the final 
determination of the claim.  


FINDINGS OF FACT

1.  The overpayment of nonservice-connected pension benefits 
in the amount of $1,068 was properly created.

2.  There is no evidence of fraud, misrepresentation, or bad 
faith on the part of the veteran in the creation of the 
overpayment.

3.  Recovery of the overpayment of nonservice-connected 
pension benefits in the amount of $1,068 would be against the 
standards of equity and good conscience. 




CONCLUSION OF LAW

The veteran is entitled to a waiver of the overpayment of 
nonservice-connected pension benefits in the amount of 
$1,068.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.965 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)) became law.  VA has also revised the provisions 
of 38 C.F.R. § 3.159 effective November 9, 2000, in view of 
the new statutory changes.  See 66 Fed. Reg. 45,620-45,632 
(August 29, 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

For the reasons stated below, the Board finds that recovery 
of the overpayment would be against the standards of equity 
and good conscience, and, as such, the veteran is entitled to 
the benefit sought on appeal.  Therefore, any deficiency on 
the part of VA with respect to the duties prescribed by the 
VCAA has been rendered moot, and the veteran will not be 
prejudiced by the Board's decision to proceed with 
adjudication of his claim.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Essentially, pension is a monthly or other periodic payment 
made by VA to a veteran because of service, age, or 
nonservice-connected disability, or to a surviving spouse or 
child of a veteran because of the nonservice-connected death 
of the veteran.  The amount of pension actually received is 
the difference between the recipient's countable income and 
the maximum annual rate permitted by VA given the recipient's 
circumstances.  Pension is not payable if the recipient's 
countable annual income exceeds the maximum limitation given 
the recipient's circumstances as set forth in the 
legislation.  See generally 38 U.S.C.A. §§ 101, 1501 et seq.

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.  The 
law precludes waiver of recovery of an overpayment or waiver 
of collection of any indebtedness where any one of the 
following elements is found to exist: (1) fraud, (2) 
misrepresentation, (3) bad faith.  38 U.S.C.A. § 5302; 
38 C.F.R. §§ 1.962, 1.965. 

The standard "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

2.  Balancing of faults.  Weighing fault of debtor against VA 
fault.

3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

The Court has held that the Board must provide a complete 
analysis of the six regulatory elements of equity and good 
conscience, including sufficient "reasons or bases" for its 
conclusions.  See Cullen v. Brown, 6 Vet. App. 510 (1993); 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  In order to 
assist the claimant in fairly presenting an appeal to the 
Board, the RO must also consider all the criteria under 38 
C.F.R. § 1.965 and explain to the claimant the reasons why 
each element is not relevant or does not support the request 
for waiver of recovery of the debt.

The record reflects that the veteran was initially awarded VA 
nonservice-connected pension benefits by a November 1997 
rating decision.  By correspondence dated in December 1997, 
the veteran was notified of the amount of monthly 
compensation due to his nonservice-connected pension, that 
his rate of compensation was based upon his total "family" 
income, and that he must notify VA immediately if there was a 
change in the income.

In April 1998, the RO received information that the veteran 
had been awarded monthly Social Security Administration (SSA) 
disability compensation benefits, as well as monthly 
compensation benefits from a private pension fund.  The 
record also reflects that the first payments of the SSA and 
private pension benefits were received by the veteran in 
March 1998.

By correspondence dated in May 1998, the RO informed the 
veteran that they were reducing his payments because they had 
received evidence showing his family income or net worth had 
changed.  Specifically, the report that he had begun to 
receive SSA and private pension benefits beginning in March 
1998.  As a result, he now exceeded his maximum annual rate 
for VA nonservice-connected pension benefits.  

The veteran subsequently requested a waiver of recovery of 
the overpayment of $1,068 in pension benefits in September 
1998.  In support of his claim, he submitted a Financial 
Status Report (FSR) which stated that his family's total 
monthly net income was $2,333, while his total monthly 
expenses was $2,005, indicating a net monthly balance of 
$328.  However, he also indicated that he had his family only 
had $150 cash in the bank, $50 cash on hand, and that his 
only assets were 2 cars, worth approximately $500 and $1,500.  
Moreover, he indicated that his installment contracts and 
other debts had a total unpaid balance of $7,097.78.

In December 1998, the Committee denied the veteran's request 
for a waiver of overpayment.  The Committee found that the 
veteran was at fault for continuing to use VA checks after VA 
was notified of his change in income, and that the checks 
should have been returned to VA in order to prevent any 
overpayment from occurring.  Further, the Committee found 
that failure to make restitution of this debt would be an 
unjust enrichment and would defeat the purpose of the 
benefit.  Moreover, the Committee concluded that collection 
of the overpayment would not result in an undue financial 
hardship.

The veteran appealed the Committee's decision to the Board.  
At the hearings, he and his spouse contended that they 
immediately contacted VA by telephone when he was awarded his 
SSA and private pension benefits, and that VA informed him to 
cash his VA pension check and that the amount would be 
adjusted the following month.  However, they could not 
remember the name of the VA employer with whom they spoke 
with at that time.  In addition, they indicated that 
collection of the overpayment would be a financial hardship 
on them.  At the most recent hearing, they indicated that 
they had limited financial resources, and that they had a 
great deal of medical expenses for both the veteran and their 
son.  

In February 2001, the veteran submitted documents detailing, 
in part, unreimbursed medical expenses his family had 
incurred during the period from 1998 to 2000.  For 1998, they 
indicated unreimbursed medical expenses of $1,020; for 1999, 
they indicated unreimbursed medical expenses of $2,745; and 
for 2000, they indicated unreimbursed medical expenses of 
$1,720.

The record also reflects the veteran submitted a new FSR in 
January 2002, which stated that his family's total monthly 
income was $2,520, and that monthly expenses were $2,450, 
leaving a net monthly balance of $70.  In addition, it was 
stated that they only had $50 cash in the bank, $20 cash on 
hand, and 2 automobiles worth $700 and $200.  Moreover, they 
indicated a total unpaid balance of $1,100 for installment 
contracts and other debts.

As a preliminary matter, the Board finds that the veteran's 
debt was properly created and calculated.  The regulations 
provide that payments of any kind from any source shall be 
counted as income during the twelve-month annualization 
period in which received unless specifically excluded under 
38 C.F.R. § 3.272.  38 C.F.R. § 3.271.  Neither the veteran's 
SSA nor private pension benefits are specifically excluded 
pursuant to 38 C.F.R. § 3.272.  Accordingly, these benefits, 
which the veteran began to receive in March 1998, are 
countable income for the purpose of determining his rate of 
nonservice-connected pension benefits.  Since his family's 
income exceeded the maximum rate for VA nonservice-connected 
pension benefits as a result of the SSA and private pension 
benefits and the veteran continued to accept the VA benefits, 
the overpayment was properly created and calculated.

The Board also concurs with the Committee's determination 
that there is no evidence of fraud, misrepresentation, or bad 
faith on the part of the veteran in the creation of the 
overpayment.

Based upon a review of the evidence on file, the Board finds 
that the veteran is entitled to a waiver of the overpayment 
of nonservice-connected pension benefits in the amount of 
$1,068 under the principles of equity and good conscience.  

The Board acknowledges that record tends to show the veteran 
was at some fault in the creation of the overpayment.  
However, as the amount in question is relatively small, and 
the veteran and his spouse have testified under oath that 
they immediately informed VA of the award of SSA and private 
pension benefits, the amount of fault on his part appears to 
be minor.

Inasmuch as it does not appear the veteran was entitled to 
the nonservice-connected pension benefits during the 
pertinent period, it does appear that he would be unjustly 
enriched if the overpayment were waived.

There is nothing on file to indicate that collection of the 
overpayment would defeat the purpose for which the 
nonservice-connected pension benefits were intended, or that 
the veteran relinquished a valuable right or incurred a legal 
obligation.  

As stated above, both the veteran and his spouse testified 
under oath that they immediately contacted VA when he was 
awarded his SSA and pension benefits.  The Board has already 
determined that this tends to lessen any fault on the part of 
the veteran in the instant case.  Further, both the veteran 
and his spouse testified that the only reason they continued 
to cash his VA pension benefits check was because they were 
advised to do so by a VA employee, although neither could 
remember the name of this VA employee.  While there is no 
Report of Contact or other VA official document attesting to 
this contact, assuming these allegations to be true, it does 
indicate fault on the part of VA in the creation of the 
overpayment.  In fact, if the veteran's allegations are true, 
it tends to indicate VA was more at fault than the veteran in 
the creation of the overpayment.

The Board further finds that the collection of the 
overpayment would tend to impose a financial hardship on the 
veteran and his family.  Although he has submitted documents 
indicating that monthly income exceeds monthly expenses, the 
most recent FSR indicates it is only by a small amount.  
Further, the financial documents and hearing testimony 
reflect that the veteran and his family have limited 
financial resources, very few assets, and a relatively 
significant amount of unpaid debt.  Moreover, the record 
reflects that the family regularly incurs a relatively 
significant amount of unreimbursed medical expenses.  

Based upon the facts of this case, the Board finds that to 
the extent there was fault on the part of the veteran, it was 
relatively minor.  Further, assuming the validity of his 
allegations that he continued to accept his nonservice-
connected pension benefits only on the advice of a VA 
employee, it indicates greater fault on the part of VA in the 
creation of the overpayment.  Moreover, there is evidence 
that collection of the overpayment would result in financial 
hardship.  Although unjust enrichment is a result, the Board 
concludes that the veteran is entitled to a waiver of the 
recovery of the overpayment of nonservice-connected pension 
benefits in the amount of $1,068 based on the principles of 
equity and good conscience.  Reasonable doubt has been 
resolved in the veteran's favor.  38 C.F.R. § 3.102.


ORDER

Entitlement to a waiver of overpayment of nonservice-
connected pension benefits in the amount of $1,068 is 
granted.



			
	S.L. KENNEDY	NADINE W. BENJAMIN
	               Veterans Law Judge                               
Acting Veterans Law Judge
         Board of Veterans' Appeals                         
Board of Veterans' Appeals



	                         
__________________________________________
WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



